Citation Nr: 1231115	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  07-34 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for chronic joint pain, left hand, and bilateral lower extremities, due to gouty arthropathy, currently evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from November 1988 to October 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for chronic joint pain of the left hand and bilateral lower extremities due to gouty arthropathy.  

In January 2011, the Board remanded the instant claim for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his chronic joint pain, left hand, and bilateral lower extremities, due to gouty arthropathy, is more severe than the current evaluation reflects.  He maintains that he experiences gouty arthropathy in his left hand, and his lower extremities.  

As a result of the Board's January 2011 remand, the Veteran underwent a VA examination in February 2011, specifically related to his gouty arthropathy.  It was noted in the Board's remand that the examination report should identify the joints affected by the gouty arthropathy, including, but not limited to the knees, ankles, feet, and left hand.  The February 2011 VA examination report did not address the gouty arthropathy of the Veteran's left hand, and if he still had symptomatology related thereto, although he had been treated for gouty arthropathy in July 2006.  Additionally, the VA examiner that evaluated the Veteran in February 2011 indicated, in pertinent part, that the Veteran's right knee was total incapacitating.  He related that there was negligible gouty arthropathy in the left knee, bilateral ankles, and bilateral first metatarsals.  

The Veteran's gouty arthropathy has been evaluated under Diagnostic Code (DC) 5017.  Under that diagnostic code, the criteria for DC 5002 for rheumatoid arthritis, are used.  DC 5002 assigns various ratings based upon whether rheumatoid arthritis is an active process or it is manifested by chronic residuals.  For chronic residuals, DC 5002 provides that residuals, such as limitation of motion or ankylosis, favorable or unfavorable, are to be rated under the appropriate diagnostic codes for the specific joint involved.  Moreover, a 60 percent evaluation is warranted where the evidence demonstrates symptomatology less than the criteria for 100 percent but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbation occurring four or more times a year or a lesser number over prolonged periods, and a 100 percent evaluation is warranted for constitutional manifestations associated with active joint involvement that is totally incapacitating.  38 C.F.R. § 4.71a , Diagnostic Codes 5002, 5017 (2011).  

The examiner indicated that the Veteran's right knee disability alone, was totally incapacitating.  In light of the fact that the Veteran was being examined for his gouty arthropathy, but also has a meniscus tear of the right knee, it is important that the examiner indicate specifically what symptomatology is related to the Veteran's right knee gouty arthropathy.  If indeed the gouty arthropathy attributed to the Veteran's right knee has totally incapacitated his right knee, the examiner should have indicated whether or not there were constitutional manifestations and if so, whether the right knee gouty arthropathy had active joint involvement.  

If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2  (2011).  The Veteran should undergo additional VA examination and it should be related which symptoms, if any, are related to his service-connected gouty arthropathy, and if there are constitutional manifestations associated with active joint involvement, rendering total incapacity.  

It is also important to note, that if any of the symptoms described, are completely and separately related only to the meniscus tear, those findings should be so stated.  See Mittleider v. West, 11 Vet.App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).   

The claims file further reflects that the Veteran receives ongoing treatment for his gout through the Little Rock VA Medical Center (VAMC).  However, as the claims file only includes outpatient and inpatient treatment records from that provider dated through May 2011, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has not stated, nor does the record show, that his service-connected disabilities affect his ability to obtain or maintain substantially gainful employment.  The record conveys that the Veteran is on long-term disability but not necessarily unemployed.  He relates that he is still employed by a utility company.  Although he has been on leave for an extended period because of his service-connected disability, there has been no evidence presented, and the Veteran has not stated, that he is no longer employable due to his service-connected disabilities.  Therefore, the issue of a TDIU is not specifically before the Board and the Rice case is not for application.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify names of all VA and non-VA health care providers or submit any additional pertinent evidence in support of his claim.  Obtain the current VA treatment records since May 2011 from the VA Medical Center in Little Rock, Arkansas.  If these records are unavailable, document this in the claims file.

2.  Then, the Veteran should be afforded a VA examination to determine the current degree of severity of his gouty arthropathy.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should state which joints are affected by the gouty arthropathy, including, but not limited to the knees, ankles, feet, and left hand.  In so doing, the examiner should not exclude any particular joint simply because there are no current objective manifestations noted on examination, if there is evidence of prior involvement.  Once all the joints affected have been identified, the range of motion of each affected joint should be measured, and the examiner should comment as to whether the limitation of motion, if any, for a specific joint involved, is accompanied by objective evidence of painful motion, muscle spasm, edema, heat or redness, for example.  Additionally, the examiner should address whether there is additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  


Further, the examiner should indicate whether the symptomatology associated with the Veteran's right knee is all related to his gouty arthritis or if it is also related to a nonservice-connected condition.  It should be noted whether the effects of the nonservice-connected and service-connected conditions can be separated and if not, the examiner should so state.

The examiner must also evaluate the Veteran's gouty arthropathy as an active process to determine if, at any time since the last examination, it has been in an active process.  If an active process is documented, he or she should state whether it has been accompanied by constitutional manifestations associated with active joint involvement that is totally incapacitating.  In relation thereto, the examiner should identify constitutional manifestations related to gouty arthropathy and whether the Veteran has demonstrated any of those manifestations during the current appeal period.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  The RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

